department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list taxpayer a irab financial_institution c bank d amount amount amount dear this letter is in response to a letter dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to erroneous advice concerning the rollover process provided by a financial advisor with financial_institution c taxpayer a maintained ira b with financial_institution c on date taxpayer a met with a new financial advisor at bank d to discuss his finances the financial advisor instructed taxpayer a that if he wanted to roll over ira b to bank d bank d would charge taxpayer a to liquidate the holdings in ira b instead the financial advisor instructed taxpayer a to close his account with financial_institution c relying on this advice taxpayer a telephoned his financial advisor with financial_institution c and instructed him to close ira b taxpayer a represents that he had indicated to the financial advisor that he wished to close the account to complete a rollover taxpayer a represents that the financial advisor informed him that due to the nature of the investments it would take two to three months to complete the transaction shortly thereafter taxpayer a received a check for amount dated date after settlement of investment trades and receipt of interest_income and dividends taxpayer a received checks totaling amount the final one on date after the expiration of the 60-day period in all taxpayer a received a total_distribution of amount relying on the advice of the financial advisor with financial_institution c that it would take two to three months to close ira b taxpayer a held the checks until he received a full distribution of the proceeds of ira b taxpayer a represents that he believed he had enough time to roll the checks into a new account at bank d because the checks indicated that they were valid for days taxpayer a represents that he met with a representative of bank don date at which time he presented the checks for deposit understanding that the 60-day period had passed the representative immediately contacted financial_institution c who agreed to stop payment on the checks taxpayer a has provided copies of account statements for ira b that show stopped payments of the checks effective date and which show that financial_institution c has treated amount as being rolled back into ira b taxpayer a represents that amount remains in ira b taxpayer a received form 1099-r indicating that amount was an ira distribution but financial_institution c has indicated that it will issue a form_5498 to taxpayer a for that will show it treated the credit of amount as a rollover based upon the foregoing facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement under sec_408 the irs will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by his reliance on the erroneous advice he received from his financial advisor at financial_institution c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to amount the stop payment and credit of amount to ira bon date will be considered a valid rollover_contribution no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent if you have any questions please contact phone at se t ep ra t1 or fax at i d by please address all correspondence to sincerely yours w carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
